        Case 2:18-cr-00265-LRH-EJY Document 57 Filed 09/09/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00265-LRH-EJY
 4                 Plaintiff,                          ORDER
 5         v.
 6   DESHONE ORR,
 7                 Defendant.
 8
 9
            IT IS ORDERED that the sentencing hearing currently scheduled for Tuesday,
10
     September 22, 2020 at 12:30 p.m., be vacated and continued to Tuesday,
11
12   December 29, 2020 at the hour of 10:45 a.m. before District Judge Larry R. Hicks, in a

13   Las Vegas Courtroom to be determined.
14
15         DATED this 8th day of September, 2020.

16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
